Citation Nr: 9903165	
Decision Date: 02/03/99    Archive Date: 02/10/99

DOCKET NO.  96-03 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased evaluation for the residuals 
of a right distal radius fracture (major), currently assigned 
a 10 percent evaluation.

2.  Entitlement to an increased evaluation for right 
patellofemoral arthrosis, currently evaluated as 10 percent 
disabling.

3.  Entitlement to an increased evaluation for left 
patellofemoral arthrosis, currently evaluated as 10 percent 
disabling.


WITNESS AT HEARINGS ON APPEAL

Appellant



INTRODUCTION

The veteran served on active duty from October 1985 to 
January 1989 and from January to March 1991.

This appeal arose from an August 1994 rating decision of the 
North Little Rock, Arkansas, Department of Veterans Affairs 
(VA), Regional Office (RO), which, in pertinent part, denied 
entitlement to service connection for a bilateral knee 
disability and which granted entitlement to service 
connection for the residuals of a right distal radius 
fracture (major), evaluated as 0 percent disabling.  These 
decisions were confirmed and continued by a rating action 
issued in June 1995.  In August 1995, the veteran testified 
at a personal hearing; in October 1995, he was awarded 
service connection for bilateral patellofemoral arthrosis.  
The veteran testified at another personal hearing in April 
1996.  In January 1997, he was awarded 10 percent disability 
evaluations for his service-connected right distal radius 
fracture residuals and his bilateral patellofemoral 
arthrosis.  This case was remanded for additional development 
in June 1997, and in November 1997 he was informed by a 
supplemental statement of the case that any further increases 
in his evaluations for the disabilities in question had been 
denied.

The record does not show that the RO expressly considered 
referral of this case to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (1995).  The United States Court of Veterans 
Appeals (Court) has recently held that the Board is precluded 
by regulation from assigning an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance; however, the 
Board is not precluded from considering whether referral to 
the appropriate first-line official is required.  The Board 
is still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  Moreover, the Court has also held 
that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only when circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218,227 (1995).  Having reviewed the record with these 
holdings in mind, the Board finds no basis for action on the 
question of the assignment of an extraschedular rating.


FINDINGS OF FACT

1.  The veteran's right distal radius fracture residuals are 
manifested by subjective complaints of pain on impact of the 
wrist, some stiffness and a sense of fullness, with objective 
evidence of some limitation of palmar flexion, radial 
deviation and ulnar deviation (when compared with the sound 
side), as well as some weakened movement.

2.  The veteran's bilateral patellofemoral arthrosis is 
manifested by subjective complaints of pain in the knees 
after prolonged immobility (which improved with walking), 
with no objective evidence of swelling, effusion, instability 
and some limitation of motion.


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation for the service-
connected right distal radius fracture residuals have not 
been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.40, 
Codes 5211, 5214 (1998).

2.  The criteria for an increased evaluation for the service-
connected bilateral patellofemoral arthrosis have not been 
met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. 
Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.40, Codes 5257, 
5260, 5261 (1998).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claims are well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, he has presented claims 
which are plausible.  It is also found that all relevant 
facts have been properly developed.  The record is devoid of 
any indication that there are other records available which 
should be obtained.  Therefore, no further development is 
required in order to comply with the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1998).  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned of the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).

In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, that requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2 which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  38 C.F.R. § 4.10 states that, in cases of functional 
impairment, evaluations are to based upon lack of usefulness, 
and medical examiners must furnish, in addition to 
etiological, anatomical, pathological, laboratory and 
prognostic data required for ordinary medical classification, 
full description of the effects of the disability upon a 
person's ordinary activity.  This evaluation includes 
functional disability due to pain under the provisions of 38 
C.F.R. § 4.40.  These requirements for the evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decision based upon a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

According to DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
United States Court of Veterans Appeals (Court) held that in 
evaluating a service-connected disability involving a joint 
rated on limitation of motion, the Board erred in not 
adequately considering functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  The Court in DeLuca held that 
Diagnostic Codes pertaining to range of motion do not subsume 
38 C.F.R. §§ 4.40 and 4.45 (1997), and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 (1997) does not 
forbid consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including during 
flare-ups.  The Court remanded the case to the Board to 
obtain a medical evaluation that addressed whether pain 
significantly limits functional ability during flare-ups or 
when the joint is used repeatedly over a period a time.  The 
Court also held that the examiner should be asked to 
determine whether the joint exhibits weakened movement, 
excess fatigability or incoordination.  If feasible, these 
determinations were to be expressed in terms of additional 
range of motion loss due to any pain, weakened movement, 
excess fatigability or incoordination.

The Board notes that while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).


Right distal radius fracture residuals

The veteran's service medical records indicated that he 
injured his right wrist in June 1994 playing basketball 
during annual training for the National Guard.  He suffered 
fractures of the distal radius and the ulnar styloid process.  
During an August 1994 VA examination he reported experiencing 
stiffness and pain in the right wrist.  There was no 
deformity and some limitation of motion was noted with 
dorsiflexion to 55 degrees, palmar flexion to 65 degrees, 
radial deviation to 20 degrees and ulnar deviation to 35 
degrees.

A private examination conducted in February 1995 referred to 
the veteran's complaints of some pain over the ulnar border 
since the original injury.  An x-ray revealed an ulnar 
styloid fracture that was not healed.  The physician did not 
recommend any specific treatment, noting that the condition 
would resolve with time.

The veteran testified at hearings conducted in August 1995 
and April 1996.  During the former hearing, he stated that 
his wrist was painful, although he was able to move it.  He 
indicated that he would have to rest his hand while driving, 
since this would cause the hand to ache.  He complained that 
his right hand grip was weaker than the left, although his 
level of pain had not increased over the past year.  During 
the latter hearing, he testified that he experienced popping 
on rotation of the wrist, as well as pain with motion.  

The veteran was examined by VA in November 1996.  There was 
no redness, swelling or effusion present in the right wrist.  
Pronation and supination were noted to be full.  Dorsiflexion 
was to 80 degrees and palmar flexion was to about 50 degrees, 
bilaterally.  He was able to fully extend his fingers and 
make a fist.  There was tenderness at the distal ulna head 
and manipulation of the distal ulna joint was slightly more 
supple or lax than the opposite side.  An x-ray revealed an 
ulna styloid which was not joined and a mild deformity on AP 
of the wrist.  The impression was fracture of the distal 
radius, healed, with essentially no deformity.  There was 
still a fracture of the styloid which was not significant as 
it would heal in by the ligaments.  There was slight laxity 
of the distal radial ulna and to move this joint in AP 
projection produced pain.

VA re-examined the veteran in July 1997.  He indicated that 
he had pain in the right wrist, as well as some stiffness.  
He stated that any force to the hand caused pain.  The 
objective examination noted his complaints of a sense of 
"fullness" about the distal right radius, which could not 
be objectively confirmed.  Dorsiflexion of the right wrist 
was to 70 degrees (70 degrees on the left); palmar flexion 
was to 55 degrees (65 degrees on the left); radial deviation 
was to 20 degrees (25 degrees on the left); and ulnar 
deviation was to 25 degrees (35 degrees on the left).  Palmar 
flexion and ulnar deviation were painful.  An x-ray revealed 
a healed fracture of the radius about 5 cm above the level of 
the wrist joint line.  This was well-healed.  The bone showed 
slight angulation deformity with the apex volar-ward.  This 
amount of angulation was 5 degrees or less.  There was also a 
fracture of the ulnar styloid that was seen as an isolated 
bony fragment of the styloid process.  This fragment was 
separated from the ulna about 3-4 mm and represented an 
ununited fragment.  The diagnosis was remote healed fracture 
of the distal radius, fracture nonunion styloid process of 
the ulna and arthralgia of the wrist.

The examiner commented that the ununited fracture could be 
the source of the pain on impact of the right hand.  There 
was some residual instability of the ulnar collateral system 
which would produce some weakened movement and some 
limitation due to pain.  However, he was noted to have 
excellent pinch, hook and grasp; thus, fine movements of the 
hand should not be affected.  Forceful movements involving 
impact or deviant stress would produce a mild amount of pain 
and discomfort.  This would not inhibit his ability to obtain 
and maintain most employment possibilities, although he 
probably could not engage in such activities as forceful 
hammering or any type of impact operations.

According to the applicable criteria, a 10 percent evaluation 
is warranted for malunion of the ulna of the major upper 
extremity with bad alignment.  A 20 percent evaluation is 
warranted for nonunion of the ulna of the major extremity in 
the lower half.  38 C.F.R. Part 4, Code 5211 (1998).  A 30 
percent evaluation would be warranted for favorable ankylosis 
of the wrist of the major upper extremity.  Ankylosis is 
considered to be favorable when the joint is fixed in 20 to 
30 degrees of dorsiflexion.  38 C.F.R. Part 4, Code 5214 
(1998).

After a careful review of the evidence of record, it is found 
that that evidence does not support a finding of an increased 
evaluation for the service-connected right distal radius 
fracture residuals.  While there is a bony fragment of the 
styloid process representing an ununited fracture, there is 
no indication that there is nonunion of the ulna of the major 
upper extremity in the lower half.  Nor is there evidence 
that the right wrist is favorably ankylosed (meaning that the 
joint is fixed in 20 to 30 degrees of dorsiflexion).  The 
objective evidence does not demonstrate the necessary 
fixation of motion.  The July 1997 VA examination clearly 
established that dorsiflexion was not fixed (range of motion 
studies showed that dorsiflexion of the right wrist was to 70 
degrees; palmar flexion was to 55 degrees; radial deviation 
was 20 degrees; and ulnar deviation was to 25 degrees).  
Therefore, the objective evidence does not establish that 
increased evaluations are warranted under 38 C.F.R. Part 4, 
Codes 5211 or 5214 (1998).

While the July 1997 VA examination noted some weakened 
movement and some limitation of motion of the wrist due to 
pain, it is found that this is not to such a degree that an 
increased evaluation is warranted.  See DeLuca, supra.  The 
examination indicated that the veteran is able to perform the 
normal working movements of the wrist despite his injury 
residuals.  While forceful movements involving impact or 
deviant stress may result in mild pain and discomfort, he is 
not prohibited from obtaining and maintaining most forms of 
employment (only those involving hammering or other impact 
operations would be difficult).  In fact, the record 
indicates that he works full-time at the Post Office as a 
mail sorter.  Moreover, pinch, hook and grasp were all found 
to be excellent, thus indicating that fine movements of the 
hand would not be affected by his injury residuals.  
Therefore, it is found that the 10 percent disability 
evaluation currently assigned to the right distal radius 
fracture residuals adequately compensates the veteran for his 
current degree of objective functional impairment.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for an increased 
evaluation for the service-connected right distal radius 
fracture residuals.



Bilateral patellofemoral arthrosis

A review of the veteran's service medical records indicate 
that he was treated for complaints of bilateral knee pain in 
1986 and 1988.  A VA examination performed in April 1994 
contained his complaints of daily knee pain.  He indicated 
that he experienced knee stiffness after running one to one 
and one-half miles, as well as for two days after a run.  He 
also said that he had discomfort with stair climbing.  The 
objective examination of the knees was normal, as were x-ray 
studies.

A private examination was performed in February 1995.  He 
indicated that he had had to limit his activities because of 
his knee pain, which would increase with walking, arising 
from a seated position, stair climbing, running, squatting or 
with any exercise.  He reported grating and grinding with 
motion and complained of occasional locking and give way.  He 
was tender about the medial joint line and over both the 
medial and lateral aspects of the patella and the 
retinaculum.  There was no valgus/varus deformity present.  
Crepitus was noted on the last 50 to 60 degrees of extension 
although motion was full.  1+ effusion was present and there 
were signs of significant instability of the ligaments.  An 
x-ray revealed significant patellofemoral arthritis.  The 
assessment was patellofemoral arthrosis.

The veteran was examined by VA in April 1995.  He noted that 
his knees would pop and that he had pain on standing.  While 
he worked in the laundry at the VA Medical Center, he 
indicated that he had not lost any time from work because of 
his knees.  The objective examination found that his knees 
were perfectly straight, with no valgus or varus present.  He 
walked with a normal gait and was able to walk on his heels 
and toes.  Range of motion was 0 to 132 degrees.  His 
ligaments were intact and were nontender to stress.  There 
was no evidence of swelling, redness or effusion.  The 
McMurrays and Lachmans tests were negative.  There was some 
tenderness to palpation, particularly on manipulation of the 
patella in the patella groove and on palpation of the 
suprapatellar area.  An x-ray was negative.

During an August 1995 personal hearing, the veteran testified 
that his knees would hurt at work whenever he bent over to 
pick up a load of linens.  He also reported that his knees 
were stiff, and would pop and grind.  There was also 
occasional locking.

The veteran was hospitalized at a private facility after 
complaining of severe pain in the right knee.  He underwent a 
right patellectomy for right patellofemoral arthrosis.

The veteran testified at another personal hearing in April 
1996, during which he stated that his knees would hurt in the 
morning and would lock up after arising from a seated 
position.  This pain was aggravated by squatting or crossing 
his legs.  His private physician had reportedly told him not 
to bend, stoop or squat.  He indicated that he was 
accommodated at work due to his pain (he was now a mail 
sorter at the Post Office).  

The veteran was examined by VA in January 1997.  His chief 
complaints were of popping but stable knees.  He stated that 
his knees would become painful after physical activity, 
particularly after rest.  On occasion, his knees would feel 
hot.  He denied any swelling or fluid accumulation.  He 
reported feeling grating behind the knee caps and said that 
he had trouble climbing stairs.  There was no suggestion of 
instability or locking but he reported occasional catching 
sensations.  The physical examination noted bilateral genu 
valgum estimated at 10 degrees.  Range of motion was from 0 
to 125 degrees.  There was slight bogginess to the tissues in 
the suprapatellar area on the right.  Mild retropatellar 
grating bilaterally was present when the knee caps swept 
across the femoral notch.  No instability was suggested on 
stress testing.  An x-ray showed early spurring on the right 
knee border of the patella.

VA re-examined the veteran in July 1997.  He complained that 
his right knee had become more painful over the past three 
months, especially after prolonged sitting.  There was no 
instability and no locking episodes.  He reported that he 
would have pain when he first began to walk, but that the 
knees would "loosen" up and the pain would cease.  Climbing 
stairs and standing for more than 30 minutes would produce 
pain.  The objective examination noted that he stood with 5 
degrees of genu valgum, which was considered to be mild.  The 
cruciate and collateral ligaments were stable.  There was no 
increased heat and no effusion.  Range of motion was 0 to 130 
degrees.  Upon squatting, palpation of the joint revealed 
crepitation in the retropatellar area.  There were no signs 
of derangement.  The x-ray revealed no pathological process.  
The impression was bilateral chondromalacia patella.  

The examiner commented that the veteran's knees restricted 
him during prolonged immobility, such as prolonged driving 
and would become symptomatic on prolonged standing.  However, 
his condition would not prohibit a standing-type occupation.

According to the applicable criteria, a 10 percent disability 
evaluation is warranted for slight impairment of the knee, 
including recurrent subluxation or lateral instability.  A 20 
percent evaluation requires moderate impairment of the knee.  
38 C.F.R. Part 4, Code 5257 (1998).  A 10 percent evaluation 
is also warranted when flexion is limited to 45 degrees or 
extension is limited to 10 degrees.  A 20 percent evaluation 
requires flexion limited to 30 degrees or extension limited 
to 15 degrees.  38 C.F.R. Part 4, Codes 5260, 5261 (1998).

After a careful review of the evidence, it is found that that 
evidence does not support a finding of entitlement to 
increased evaluations for the veteran's service-connected 
bilateral patellofemoral arthrosis.  Initially, it is noted 
that the objective examinations conducted in January and July 
1997 found no evidence of either recurrent subluxation or 
lateral instability.  Thus, it cannot be argued that these 
manifestations have resulted in moderate impairment when 
their presence has not been objectively demonstrated.  
Therefore, a 20 percent disability evaluation pursuant to 
38 C.F.R. Part 4, Code 5257 (1998) is not justified.  
Moreover, the objective evidence, consisting of the July 1997 
VA examination, noted that his bilateral range of motion was 
0 to 130 degrees.  Clearly, flexion is not limited to 30 
degrees and extension is not limited to 15 degrees, as would 
be required to warrant a 20 percent disability evaluation 
under either 38 C.F.R. Part 4, Code 5260 or 5261 (1998).

Finally, the recent VA examinations did not report the 
objective presence of pain upon motion, nor was there any 
evidence of deformity of either knee and no complaints or 
findings of excess fatigability, incoordination or weakened 
movement.  While prolonged sitting or standing reportedly 
causes discomfort, the veteran indicated that normal 
movement, such as walking, resolved the pain.  It is 
immobility that results in increased symptomatology for this 
veteran, not normal movements.  While he stated that he could 
not engage in sporting activities, there was no objective 
evidence offered that his knee disorders had interfered with 
his employment at the Post Office.  Therefore, it is found 
that the 10 percent disability evaluations currently assigned 
to the bilateral patellofemoral arthrosis (10 percent for 
each knee) adequately compensates the veteran for his current 
degree of objective functional impairment.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for an increased 
evaluation for the service-connected bilateral patellofemoral 
arthrosis.


ORDER

An increased evaluation for the service-connected right 
distal radius fracture residuals is denied.

An increased evaluation for the service-connected right knee 
patellofemoral arthrosis is denied.

An increased evaluation for the service-connected left knee 
patellofemoral arthrosis is denied.



		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.






- 13 -


